The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      April 30, 2014

                                   No. 04-13-00596-CR

                                Mario Josue QUINTERO,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 11-07-10748-CR
                    The Honorable Camile G. Dubose, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED IN PART.
Appellant’s brief is due on or before May 21, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court